 

INTERNATIONAL DISTRIBUTOR AGREEMENT

 

This International Distributor Agreement (hereinafter referred to as this
“Agreement”) is entered into and effective as of the _11th day of _ April, _
2017_ (hereinafter referred to as the “Effective Date”) by and between Teledyne
CARIS, Inc., having its principal place of business located at 115 Waggoners
Lane, Fredericton New Brunswick E3B 2L4, Canada (hereinafter referred to as
“Manufacturer”), and e-Marine Co., Ltd. located at #711, Daemyung Valeon, 127,
Beobwon-ro, Songpa-gu, Seoul, 05836, Republic of Korea (hereinafter referred to
as “Distributor”). Manufacturer and Distributor are sometimes referred to herein
individually as a “Party” and jointly as the “Parties”.

 

In consideration of the representations, covenants, and agreements set forth
herein, the Parties, intend ing to be legally bound, hereby agree as follows.

 

1. Term of Agreement

 

1.1 This Agreement is effective as of the Effective Date specified above and,
unless terminated earlier pursuant to the termination provisions specified
herein, shall expire two (2) years after the Effective Date (hereinafter
referred to as the“Term”).

 

2. Appointment and Acceptance

 

2.1 Manufacturer hereby appoints Distributor as its nonexclusive distributor
authorised to solicit and accept orders for the specific products and/or
services of Manufacturer set forth in Schedule A. Scope of Services, attached
hereto and incorporated by reference (hereinafter referred to as “Products”),
from any prospective third party customer (hereinafter referred to as
“Customer”) located in the geographical territory comprised of the country of
the Republic of Korea (hereinafter referred to as the “Territory”), subject to
the restrictions set forth in the Export Controls Section of this Agreement and
Schedule A, Scope of Services, as applicable.

 

2.2 Distributor hereby agrees that it shall not actively seek Customers or
solicit or accept orders for Products in any geographical territory other than
the authorised Territory as defined above, or in violation of the Export
Controls Section of this Agreement and Schedule A, Scope of Services, as
applicable. Manufacturer has the right, from time to time, at its sole
discretion, to change the scope of the Territory upon providing thirty (30) days
prior written notice to Distributor. Distributorhereby acknowledges and agrees
that it neither has, nor shall it acquire, any vested or proprietary right or
interest with respect to the Territory or Customers in the Territory.

 

2.3 By signing this Agreement, Distributor hereby accepts its appointment
hereunder upon the terms and conditions specified herein.

 

3. Obligations and Responsibilities of Distributor

 

3.1 Distributor hereby agrees that it shall satisfy the following obligations
and responsibilities at all times during the Term of this Agreement:

 

  (a) Distributor, and any of its employees involved in the performance of this
Agreement, shall conduct themselves in a manner consistent with the high ethics,
image, reputation, and credibility of Manufacturer and the Products, and shall
not engage in any activities that reflect adversely on Manufacturer or the
Products or could be prejudicial to Manufacturer’s goodwill or commercial
interests.

 

© Teledyne Technologies IncorporatedPage 1 of 21 Form D-1-Canada (No US Sales),
Revision 6-Sep-2016

 

 



  (b) Distributor shall not engage in any unfair trade practices, nor make any
false or misleading representations with respect to Manufacturer or the
Products. Distributor shall refrain from communicating any information with
respect to the functions, capabilities, operation, performance, use, guarantees,
or warranties of the Products, except as such are expressly authorised by
Manufacturer or as set forth in Manufacturer’s authorised literature or other
promotional materials.         (c) Distributor, in connection with this
Agreement, shall describe itself in all dealings with Customers and Products and
in all associated advertising, literature, and promotional materials as an
authorised distributor of Manufacturer, as applicable.         (d) Except as
authorised by Manufacturer, Distributor shall not act in a way which incurs any
liabilities on behalf of Manufacturer nor pledge the credit of Manufacturer.    
    (e) Distributor hereby agrees to use reasonable commercial efforts to
diligently promote the sale of Manufacturer’s Products in the Territory.
Distributor further agrees to cooperate fully and assist Manufacturer in
maximising Manufacturer’s success within the Territory.         (f) Distributor
shall perform the additional services delineated in Schedule A, Scope of
Services (hereinafter referred to as “Services”), as applicable.         (g) In
the event Distributor becomes aware of any actual or potential claim of any
nature relating to this Agreement against Manufacturer by any person or entity,
Distributor shall promptly notify Manufacturer of same.         (h) Distributor
shall not take part in any dispute or commence or defend any court or other
dispute resolution proceedings or settle or attempt to settle or make any
admission concerning any such proceedings on Manufacturer’s behalf         (i)
Distributor shall bear the entire responsibility for any and all expenses
incurred in connection with its business and any and all expenses, costs, and
charges it incurs in the performance of its obligations under this Agreement
(including , but not limited to, lease holding expenses, salaries, utilities,
third party services, advertising, and travel expenses), and Manufacturer shall
not be obligated to pay any such expenses or to reimburse Distributor therefore.

 

4. Scope and Limitations of Distributor’s Authority

 

  (a) Distributor shall place its orders for Products with Manufacturer promptly
upon receipt of corresponding orders from Customers, provided, however, that all
such orders are subject to Manufacturer’s approval and acceptance, which shall
not be unreasonably withheld or delayed.         (b) Distributor agrees not to
sell, advertise, market, or in any other way promote the sale of the Products
and/or Services in any region or country outside of the Territory, without
written approval from the Manufacturer.         (c) Distributor agrees not to
distribute the Products (i) by rental or by lease; (ii) in bulk for
redistribution; (iii) with knowledge to be transported outside of the Territory;
(iv) to other resellers or distributors; or (v) to Customers not entitled,
without written approval from the Manufacturer.

 

© Teledyne Technologies IncorporatedPage 2 of 21 Form D-1-Canada (No US Sales),
Revision 6-Sep-2016

 

 



  (d) Notwithstanding the provisions of Section 4(b) above, if the Territory, as
defined herein, includes one or more member countries of the European Union
(“EU”), Distributor shall nonetheless be entitled to accept unsolicited orders
for Products and/or Services received from Customers located in other member
countries within the EU that are not included in the Territory.         (e)
Prices, credit terms, sales programmes, and Manufacturer’s Terms and Conditions
of Sale between Manufacturer and Distributor shall be those adopted by
Manufacturer from time to time at its sole discretion. Distributor shall have no
authority to modify any such prices, credit terms, sales programmes, or Terms
and Conditions of Sale or to authorise any Customer to return the Products to
Manufacturer for credit, or to obligate or bind Manufacturer in any other
manner.         (f) Unless expressly authorised herein, Distributor shall not
enter into any agreements or contracts or make any commitments in the name of,
or on behalf of, Manufacturer, or to bind Manufacturer in any respect.        
(g) Distributor shall not obligate or purport to obligate Manufacturer by
issuing or making any warranties or guarantees with respect to the Products to
any third party in excess of Manufacturer’s published warranty.         (h)
Distributor shall not employ, engage, or use other sales representatives,
distributors, consultants, or any other third parties (hereinafter referred to
as “Subcontractors”) to perform any of its obligations under this Agreement
without the prior written consent of Manufacturer. Notwithstanding
Manufacturer’s consent to use Subcontractors, Distributor shall be fully liable
and responsible for the acts and performance of its Subcontractors and for
ensuring its Subcontractors fully comply with all of the obligations and
requirements of this Agreement.

 

5. Prices and Payment Terms

 

5.1 Manufacturer shall sell its Products to Distributor at its established
distributor prices FCA Manufacturer’s designated facility in accordance with the
version oflncoterms in effect as of the date of delivery (for international
shipments), as set forth in Schedule B, Prices and Payment Terms, attached
hereto and incorporated by reference.

 

5.2 Unless agreed otherwise by the Parties in writing, all prices, invoices, and
related transactions shall be in United States Dollars.

 

6. Export Controls

 

6.1 The ultimate shipment of orders, delivery of technical information, and
provision of technical services to Distributor, Customers, and end-users is
subject to the right and ability of Manufacturer to make the sales under all
decrees, statutes, rules, and regulations of the Government of Canada, and, if
export or re-export of the Product is contemplated, the government(s) of the
country or countries of the Product’s end-user, presently in effect, or which
may be in effect hereafter, which govern exports, re-exports, or otherwise
pertain to export controls, including, but not limited to, the Export and Import
Permits Act, the United Nations Act, the Special Economic Measures Act, the
Defence Production Act, and the Criminal Code (Canada), as well as all
corresponding regulations. Any order that has been accepted by Manufacturer but
that cannot be fulfilled due to law or regulations shall be considered to have
been rejected when submitted to Manufacturer for acceptance and, in such case,
Manufacturer shall notify Distributor of same in a timely manner.

 

© Teledyne Technologies IncorporatedPage 3 of 21 Form D-1-Canada (No US Sales),
Revision 6-Sep-2016

 

 



6.2 Distributor hereby agrees that it will disclose infonnation regarding the
commercial or military end-users or end-uses to Manufacturer upon request. A
“military end-user” means the national anned services (anny, navy, marine, air
force, or coast guard), national guard, national police, government intelligence
or reconnaissance organisations, or any person or entity whose actions or
function are intended to support “milita ry end-uses”. A “military end-use”
means incorporation, production, development, maintenance, operation,
installation, or deployment of items described on the Canadian Export Controls
List (ECL).

 

6.3 Further, unless it is expressly authorised by the Trade Controls and
Technical Barriers Bureau of Canada (commonly referred to as the Export and
Import Controls Bureau), Distributor shall not, directly or indirectly,
transfer, sell, export, distribute, or otherwise dispose of Manufacturer’s
Products or related technical information to any country that is listed on
Canada’s Area Control List, or contrary to any sanction imposed by the Canadian
Government, nor shall it make available in any manner Manufacturer’s Products or
related technical information to any terrorist, terrorist group or other listed
and sanctioned individual or entity against which Canada has imposed legislative
measures. As of the Effective Date of this Agreement, such sanctioned, embargoed
and prohibited countries or persons include: Al Qaida and the Taliban, Belarus,
Burma (Myanmar), Cote d’Ivoire, Democratic Republic of Congo, Eritrea, Iran,
Iraq, Lebanon, Liberia, Libya, North Korea, Rwanda, Sierra Leone, Somalia,
Sudan, Syria, Tunisia, Egypt and Zimbabwe.

 

6.4 Distributor hereby agrees that it shall not, directly or indirectly,
transfer, sell, export, distribute, or otherwise dispose of Manufacturer’s
Products or related technical information to any person, entity, organisation,
or other party identified on the U.S. Department of Commerce’s Denied Persons
List, Entity List, or Unverified List (available at www.bis.doc.gov), U.S.
Department of State’s Debarred Persons List (available at www.pmddtc.state.gov),
or the U.S. Department of the Treasury’s Specially Designated Nationals and
Blocked Persons List (available at
http://www.treasury.gov/resource-cente/rsanctions/SDN-List/Pages/default.aspx).

 

6.5 Distributor understands that the Canadian Government may from time to time
make changes to (a) the Area Control List (Canada), (b) the United Nations Act
(Canada), and (c) the Special Economic Measures Act (Canada). Similarly, the
U.S. Government may from time to time make changes to (a) the list ofU.S.
sanctioned, embargoed, or prohibited countries, (b) the Denied Persons List,
Entity List, and Unverified List, and (c) the Specially Designated Nationals and
Blocked Persons List. In order to fully comply at all times with its obligations
under this Agreement, Distributor hereby understands and agrees that it is at
all times responsible for identifying and complying with any and all such
changes.

 

6.6 If Manufacturer’s Products is subject to Canada’s Controlled Goods Program,
and Distributor requires access to such Product or related technical information
within Canada, Distributor must comply with the requirements of the Controlled
Goods Program, as outlined in Canada’s Defence Production Act and the related
Controlled Goods Regulations including, but not limited to, undertaking what is
required to either register or qualify for an exemption under the foregoing
legislation. In addition, Distributor hereby agrees to obtain the requisite
authorisation under the foregoing legislation, and acknowledges and undertakes
to comply with all legal requirements regarding sharing, showing, transferring
or otherwise disseminating or disposing of any of Manufacturer’s Products or
related technical information that is controlled by the Defence Production Act.

 

6.7 The Products may not be sold in connection with any Canadian or U.S.
Government Foreign Military Sales (FMS) or Foreign Military Finance (FMF)
transactions.

 

7. Compliance with Law

 

7.1 Distributor hereby covenants that all of its activities under or pursuant to
this Agreement do and shall comply with all applicable laws, rules, and
regulations. Distributor represents and warrants to Manufacturer that it is, and
shall be at all times during the Tenn of this Agreement, registered as an agent
with all applicable government authorities if such registration is required in
the Territory or jurisdiction of Distributor’s principal place of business. The
Parties agree that in addition to any required governmental approval, approval
of this Agreement may be required by some or all of the Customers and that the
disclosure of this Agreement may be appropriate even though approval is not
required. As such, either Party may disclose all or any part of this Agreement
to third parties under the circumstances described in this Section.

 

© Teledyne Technologies IncorporatedPage 4 of 21 Form D-1-Canada (No US Sales),
Revision 6-Sep-2016

 

 



8. FCPA, CFPOA, and No Corrupt Practices

 

8.1 Distributor hereby warrants and represents to Manufacturer that it does and
shall comply with the provisions of the U.S. Government’s Foreign Corrupt
Practices Act of 1977 (“ FCPA”)(15 U.S.C. §§ 78dd-1, et seq.), the provisions of
the Canadian Government’s Corruption of Foreign Public Officials Act (“CFPOA”),
and any equivalent anti-corruption laws, regulations, or statutes in the
Territory and in the jurisdiction of Distributor’s place ofbusiness.

 

8.2 Distributor hereby warrants and represents to Manufacturer that no portion
of any monies paid or payable to Distributor in connection with this Agreement
shall, directly or indirectly, whether in cash or in kind, be paid, received,
transferred, loaned, offered, promised, or furnished (hereinafter collectively
described as “paid”):

 

  (a) to or for the use of any officer or employee of any government or any
department, agency, instrumentality, corporation, or any entity controlled
thereby, or any political party or official of a political party, or any
candidate for a political office, or any person acting for or on behalf of any
of the foregoing, or any person or firm who has paid or will pay any portion
thereof to any of the foregoing, for the purpose of improperly obtaining or
retaining business, or obtaining any improper advantage for or with, or
directing business to, any person or entity; or         (b) to or for the use or
benefit of any officer or employee of any government or any department, agency,
instrumentality, corporation, or any entity controlled thereby for the purpose
of facilitating the performance of duties of a non-discretionary nature,
including, but not limited to, processing applications and papers, issuing
permits, and other actions of an official, in order to expedite the performance
of such duties (commonly referred to as “grease payments” or “facilitation
payments”), even if such payments are of a nominal value or considered
customary, routine, or arguably permitted under the FCPA or CFPOA, or        
(c) to or for the use or benefit of any individual, partnership, corporation, or
other entity, or any officer or employee thereof, for the purpose of obtaining
or retaining business for or with, or directing business to, any person or
entity; or         (d) in any other manner which violates the tax, currency,
exchange, commercial bribe1y, or other laws, statutes, and regulations within
the jurisdiction of the United States of America, Canada, the Distributor’s
principal place of business, or the Territory.

 

8.3 Distributor must maintain complete and accurate records of all payments of
any kind made by Distributor from or with respect to commissions, service fees,
or other payments. Distributor must also maintain records reflecting payments,
and their disposition, received from Manufacturer. Distributor acknowledges that
the records shall be subject to inspection and audit by Manufacturer at any time
upon Manufacturer’s request.

 

8.4 Distributor is required to complete an on-demandanti-bribery compliance
training hosted by TRACE Anti-Bribery Compliance Solutions. The training will
also prompt the Distributor to certify compliance with Teledyne Technologies
Incorporated’s “Ethics Code of Conduct for Service Providers” and “Anti
Corruption Summary” booklets. By signing this Agreement, Distributor certifies
that Distributor and its personnel having any responsibility for implementation
or performance under this Agreement have read and understand the contents of the
booklets and shall comply with the standards set f01th therein.

 

© Teledyne Technologies IncorporatedPage 5 of 21 Form D-1-Canada (No US Sales),
Revision 6-Sep-2016

 

 



9. Relationship with Government Controlled Entities

 

9.1 Distributor must notify Manufacturer in a timely manner if any principal
officers, owners, or close family members of Distributor currently serve in or
represent, or begin to serve in or represent during the Term of this Agreement,
any government controlled entities in the Territory, Canada, or the United
States of America.

 

10. Trademarks, Service Marks, and Tradenames

 

10.1 The term “Trademarks” as used in this Agreement means Manufacturer’s
trademarks, logos, service marks, tradenames, or any names closely resembling
same.

 

10.2 Distributor hereby agrees that it shall not, without the prior express
written authorisation of Manufacturer, use Manufacturer’s Trademarks (a) as part
of Distributor’s corporate or business name, or in any manner Manufacturer, in
its sole discretion, may consider misleading or otherwise objectionable; or (b)
on its business cards, letterhead, or any other materials it creates or uses
(hereinafter referred to collectively as “Materials”).

 

10.3 All requests for such usage must be accompanied with a sample of the
Materials reflecting the specific Trademark or company name to be used as well
as all other content to be included on the Materials. Any Materials that include
Manufacturer’s Trademarks or company names must include a statement that
properly characterises the role of Distributor as an independent distributor for
Manufacturer’s Products. Any such Materials may not imply or otherwise give the
appearance that Distributor is an employee or affiliate of Manufacturer.

 

10.4 Distributor may, during the Term of this Agreement, use Manufacturer’s
Trademarks on a non-exclusive basis, solely for display or advertising purposes
in connection with the solicitation of orders for the Products. In such event
Distributor hereby agrees to:

 

  (a) only use Manufacturer’s Trademarks in compliance with all relevant Jaws
and regulations of and within the United States of America, Canada, and the
jurisdiction of Distributor’s principal place of business;         (b) accord
Manufacturer the right to inspect Distributor’s facilities used in connection
with efforts to solicit orders for the Products in the Territory during normal
business hours, with prior notice, to confirm that Distributor’s use of the
Trademarks is in compliance with this Agreement;         (c) not modify any of
the Trademarks in any way and not use any of the Trademarks in connection with
or on any goods or services other than the Products;         (d) not infringe
any Trademarks of Manufacturer or any of its affiliates by unauthorised use,
either alone or in combination with other marks or names;         (e) not adopt
or use, or register as its own trademarks in any jurisdiction, any words,
phrases, portions, combinations, foreign language equivalents, or similar
variations of any Trademarks of Manufacturer or any of its affiliates;        
(f) not use Manufacturer’s Trademarks or the word “Teledyne” or “CARIS” in any
of its Internet domain names;         (g) not jeopardise Manufacturer’s or its
affiliates’ rights and/or goodwill associated with the Trademarks;

 

© Teledyne Technologies IncorporatedPage 6 of 21 Form D-1-Canada (No US Sales),
Revision 6-Sep-2016

 

 



  (h) not acquire or claim any independent right, title, or interest in any
Trademarks of Manufacturer or any of its affiliatesunless expressly conveyed in
writing by Manufacturer; and         (i) not contest the rights of Manufacturer
and its affiliates in any of their respective Trademarks or assist or encourage
any other third party to do so.

 

10.5 The Distributor shall not alter or remove any of the Manufacturer’s
Trademarks applied to the Products, documentation, or any other material. At no
time during or after the terms of this Agreement, shall the Distributor
challenge or assist others to change the Manufacturer’s Trademark, or the
registration thereof, or attempt to register any trademarks, marks or trade
names anywhere in the world confusingly similar to those of the Manufacturer.

 

10.6 If Manufacturer has a good faith reason to believe that Distributor is not
complying with the requirements of this Section, Manufacturer may suspend
Distributor’s right to use the Trademarks until Distributor has given
Manufacturer adequate assurances that it has taken protective measures and that
it shall thereafter comply with the requirements of this Section. Distributor’s
noncompliance with the requirements of this Section constitutes a material
breach of this Agreement for purposes of possible termination by Manufacturer.

 

10.7 Distributor must promptly notify Manufacturer in writing of any possible
infringement of the Trademarks, including infringement by any third party, or
any disputes relating to or arising out of the Trademarks, as soon as
Distributor becomes aware of them. Distributor shall further cooperate and
render reasonable assistance to Manufacturer for the protection of the
Trademarks, including, but not limited to, executing and filing user agreements
as requested by Manufacturer from time to time.

 

10.8 Upon the expiration or termination of this Agreement, Distributor:

 

  (a) has no further rights to use the Trademarks in any manner;         (b)
must immediately cease and desist further use of the Trademarks;         (c)
must not adopt or use any Trademark or any portions, combinations, foreign
language equivalents, or similar variations of the Trademarks which are
confusingly similar thereto;         (d) shall take any steps or acts requested
by Manufacturer for establishing that Distributor has no further rights in any
of the Trademarks; and         (e) shall continue to be bound by the provisions
of this Section.

 

11. Confidential and Proprietary Information

 

11.1 Each Party (the “Receiving Party”) shall keep confidential and not directly
or indirectly disclose to any third party any ConfidentialInformation, as
defined herein, furnished to it by the other Party (the “Disclosing Party”) in
connec tion with this Agreement without the Disclosing Party’s prior written
consent. “Confidential Information” as used herein includes , but is not limited
to, business, financial, statistical, and commercial information, technical data
and information, formulae, analyses, trade secrets, ideas, methods, processes,
know how, computer programmes, designs, data sheets, schematics, configurations,
and drawings. Confidential Information does not include information that:

 

  (a) is or becomes generally available in the public domain without Receiving
Party’s breach of this Agreement;

 

© Teledyne Technologies IncorporatedPage 7 of 21 Form D-1-Canada (No US Sales),
Revision 6-Sep-2016

 

 

 

  (b) is or becomes available to Receiving Party on a non-confidential basis
from a source other than Disclosing Party when such source is not, to the best
of Receiving Party’s knowledge, subject to a confidentiality obligation with
Disclosing Party;         (c) was known to or contained in the records of the
Receiving Party at the time of disclosure and can be so demonstrated by
Receiving Party with written evidence;         (d) was independently developed
by Receiving Party without reference to the Confidential Information, and
Receiving Party can verify development of such information by written
documentation; or         (e) must be disclosed pursuant to court order or as
otherwise compelled by applicable law.

 

11.2 Receiving Party may disclose Disclosing Party’s Confidential Information
only to those of its employees that (i) have been informed of the
confidentiality obligations hereunder, and (ii) have a specific need to know in
order to perform their duties under this Agreement. Receiving Party and its
employees may not use Disclosing Party’s Confidential Information for any
purpose other than in connection with its obligations and duties under this
Agreement. Each Party is responsible and liable for any material breach of this
Section by its employees.

 

11.3 Receiving Party shall return to Disclosing Party, at its sole expense, all
Confidential Information as soon as practicable after the date of expiration or
termination of this Agreement. All Confidential Information remains the
exclusive property of Disclosing Party during the Term of this Agreement and
thereafter.

 

11.4 Receiving Party’s obligations with respect to the use, nondisclosure, and
protection of Confidential Information received from Disclosing Party in
connection with this Agreement shall survive the expiration or termination of
this Agreement and continue for a period often (10) years from the later of (i)
the date of expiration of this Agreement, or (ii) the date of terminationof this
Agreement, or such other period as the Parties may agree.

 

11.5 Without limiting the generality of the foregoing, the terms and conditions
of this Agreement are deemed to be Confidential Information.

 

12. Publicity

 

12.l Distributor shall obtain Manufacturer’s prior written consent before using
in any manner any literature, business cards, letterhead, advertising, and any
similar materials that identify or refer to Manufacturer or the Products or that
use in any manner Manufacturer’s Trademarks as defined herein. Distributor
hereby agrees that any publicity or advertising that it desires to release in
which Manufacturer is identified in connection with the Products shall be in
accordance with the terms of this Agreement and with information and data
Manufacturer has furnished in connection with this Agreement. Copies of all
publicity and advertising developed and/or used by Distributor shall be
forwarded promptly to Manufacturer.

 

13. Force Majeure

 

13.1 Any delay or failure of either Party (hereinafter referred to in this
Section as the “Affected Party”) to perform its obligations under this Agreement
shall be excused if such delay or failure is the result of an unforeseeable
event or occurrence beyond the reasonable control of the Affected Party and
without its fault or negligence, including, but not limited to, acts of God,
actions by any governmental authority (whether valid or invalid), fires, floods,
windstorms, explosions, riots, natural disasters, wars, sabotage, labour
problems (including lockouts, strikes, and slowdowns), inability to obtain
power, utilities, material, labour, equipment, or transportation, or court
injunction or order (each hereinafter referred to as a “Force Majeure Event”).
In such event, the Affected Party shall notify the other Party (hereinafter
referred to in this Section as the “ Other Party”) in writing as soon as
possible but in no event more than five (5) days after the occurrence of the
Force Majeure Event. Such notice shall specify the cause, nature, effects, and
anticipated duration of the Force Majeure Event.

 

© Teledyne Technologies IncorporatedPage 8 of 21 Form D-1-Canada (No US Sales),
Revision 6-Sep-2016

 

 



13.2 In the event of the occurrence of a Force Majeure Event, the Affected Party
shall (a) suspend performance only to the extent, and only for the period of
time, reasonably necessary as a result of the Force Majeure Event, and (b) use
reasonable commercial efforts to resume its performance as promptly as possible.

 

13.3 Upon cessation of the Force Majeure Event, the Affected Party shall
promptly resume its performance under this Agreement and, if mutually agreed by
the Parties in writing, the Term of this Agreement shall be extended for a
period not to exceed the lesser of (a) the duration of the Force Majeure Event,
or (b) ninety (90) days; provided however, that the Other Party may terminate
this Agreement if the Affected Party’s delay or inability to perform its
obligations under this Agreement continues for more than ninety (90) days after
the occurrence of the Force Majeure Event.

 

13.4 Notwithstanding the above, neither Party is relieved of any liability for
any delay or failure to perform its defence obligations with respect to third
party intellectual property rights.

 

14. Indemnification

 

14.l Distributor shall indemnify, protect, and save Manufacturer, Manufacturer’s
subsidiaries, affiliates, officers, directors, and employees (hereinafter
referred to as the “Manufacturer Indemnitees”) harmless from all liabilities,
costs, expenses, claims, demands, suits, or actions, including reasonable
attorney’s fees, incurred in connection therewith, which may be asserted against
Manufacturer Indemnitees for any kind of damage, including, but not limited to,
damage or injury to property or persons which may be sustained by any third
party or any Manufacturer Indemnitees occurring out of, or incident to, the
conduct of Distributor’s performance under this Agreement, including, but not
limited to, any independent representations of Distributor.

 

14.2 To the extent permitted by law, Distributor, for itself and on behalf of
its officers, directors, and employees, hereby waives any rights that may be
granted to it or to them under the laws and regulations of the United States of
America, the United Kingdom, Canada or of any jurisdiction(s) within
Distributor’s principal place of business or otherwise which are
inconsistentwith the terms and conditions of this Agreement. Distributor hereby
indemnifies and holds Manufacturer harmless from and against any and all claims,
costs, damages, and liabilities whatsoever asserted by any officer, director,
employee, or representative of Distributor under any applicable termination,
labour,social security, or other similar laws or regulations of any
jurisdiction.

 

15. Limitation of Liability

 

15.1 Notwithstanding any other Section or provision of this Agreement, under no
circumstances sha ll either Party be liable for any consequential, special,
incidental, indirect, multiple, administrative, or punitive damages, or any
damages of an indirect or consequential nature arising out of or related to its
performance under this Agreement, whether based upon breach of this Agreement,
warranty, or negligence, and whether grounded in tort, contract, civil law, or
other theories ofliability, including strict liability, even if advised in
advance of the possibility of such damages.

 

15.2 Manufacturer’s total liability, including, but not limited to, its
liability for indemnity, defence, and hold harmless obligations under this
Agreement, is limited to no more than the amount paid by Distributor to
Manufacturer against Distributor’s or Customer’s order under which such claim
arises. To the extent that this limitation of liability conflicts with any other
Section or provision of this Agreement, such Section or provision shall be
regarded as amended to whatever extent required to make such Section or
provision consistent with this Section.

 

© Teledyne Technologies IncorporatedPage 9 of 21 Form D-1-Canada (No US Sales),
Revision 6-Sep-2016

 

 



16. Termination

 

16.1 This Agreement automatically terminates immediately in the event either
Party (a) files, or has filed against it, an application in bankruptcy, (b) has
a receiver appointed, or (c) makes a general assignment for the benefit of
creditors.

 

16.2 Manufacturer, at its sole discretion, may terminate this Agreement
immediately in the event Distributor:

 

  (a) fails to comply with its obligations under the Trademarks, Service Marks,
and Tradenames Section of this Agreement;         (b) fails to comply with its
obligations under the Confidential and Proprietary Information Section of this
Agreement;         (c) fails to meet its minimum purchases requirements (if
applicable) under this Agreement;         (d) fails to conduct itself in a
manner consistent with the high image, reputation, and credibility of
Manufacturer and the Products or engages in any activities that reflect
adversely on Manufacturer or the Products;         (e) engages in any unfair
trade practices with respect to Manufacturer or the Products, makes any false or
misleading representations with respect to Manufacturer or the Products, or
violates any applicable laws, rules, and regulations;         (f) is identified
on the (a) U.S. Department of Commerce’s Denied Persons List, Entity List, or
Unverified List, (b) the U.S. Department of Treasury’s Specially Designated
Nationals and Blocked Persons List, or (c) the U.S. Department of State’s
Debarred Persons List; or         (g) makes or undergoes any significant changes
to the status of any of Distributor’s key principals or employees involved in
the performance of this Agreement, including, but not limited to, termination of
employment, suspension, or reassignment, and any such changes that are
reasonably determined by Manufacturer to not be in its best interests .

 

16.3 This Agreement may be terminated by either Party to this Agreement
(hereinafter referred to as the “Terminating Party”) if:

 

  (a) the Terminating Party is not itself in material breach or default of this
Agreement; and         (b) the other Party (hereinafter referred to as the
“Breaching Party”) materially breaches any material term or condition, or
defaults in the performance, of this Agreement, or breaches any covenant or
warranty made by it in this Agreement and the material breach or default remains
uncured for a period often (10) calendar days after written notice to cure such
material breach or default is provided by the Terminating Party to the Breaching
Party pursuant to this Section.

 

16.4 Either Party to this Agreement may terminate this Agreement at any time and
without cause upon giving the other Party at least thirty (30) days prior
written notice of termination.

     

16.5 Unless expressly agreed otherwise in this Agreement, in the event of
expiration or termination of this Agreement pursuant to this Section,
Manufacturer has no obligation to Distributor, or to any employee of
Distributor, for compensation or for damages of any kind, including , but not
limited to, the loss by Distributor of present or prospective sales,
investments, profits, compensation, or goodwill.

      

© Teledyne Technologies IncorporatedPage 10 of 21 Form D-1-Canada (No US Sales),
Revision 6-Sep-2016

 

  

16.6 Upon the expiration or termination of this Agreement, Distributor shall:

 



  (a) immediately and forever thereafter cease to promote, market, advertise,
solicit, or accept orders for Manufacturer or Manufacturer’s Products;        
(b) not represent in any manner that it is a distributor or is otherwise
associated with Manufacturer or Manufacturer’s Products in any capacity or
manner;         (c) return or cause to be returned to Manufacturer, upon
Manufacturer’s written instructions, any and all demonstration products, sales
promotion materials, and other materials which are the property of Manufacturer
and which have not been expended or consumed in connection with Distributor’s
performance under this Agreement; and         (d) provide Manufacturer, within
ten (10) days after expiration or termination of this Agreement, a list of
active quotations, proposals, and pending sales (hereinafter referred to as the
“List of Pending Orders”).

 

16.7 In the event Distributor has any unsold inventory of Manufacturer’s
Products on hand as of the date of termination of this Agreement, Manufacturer,
in its sole discretion, shall either:

 

  (a) authorise Distributor to continue soliciting and accepting orders for such
Products after the termination of this Agreement until such inventory is
depleted, or         (b) authorise Distributor to return such Products to
Manufacturer, in which case Manufacturer shall refund to Distributor the
original purchase price of such Products, provided such Products are in a new,
undamaged, and saleable condition.

 

16.8 Termination of this Agreement for any reason shall not affect any rights or
liabilities accrued at the date of termination.

 

17. Terms and Conditions of Sale

 

17.1 Manufacturer’s Terms and Conditions of Sale, as provided and available on
Manufacturer’s Internet Website, shall apply to all quotations and proposals
made to, and all orders placed by, Distributor. Manufacturer’s acceptance of any
and all orders placed by Distributor, and any changes or amendments thereto, is
expressly conditioned upon Distributor’s assent to these terms and conditions.
Unless expressly agreed to in writing by a duly authorised representative of
Manufacturer, Manufacturer objects to, and shall not be bound by, any terms or
conditions that differ from or add to Manufacturer’s Terms and Conditions of
Sale. In the event that Manufacturer modifies its Terms and Conditions of Sale,
the revision in effect at the time of order placement shall apply. The Internet
address of Manufacturer’s Internet Website as well as the location of
Manufacturer’s Terms and Conditions of Sale is delineated on Schedule C,
Notices, attached hereto and incorporated by reference.

 

18. Governing Law

 

18.1 This Agreement is written and construed in the English language and its
interpretation in any judicial or arbitration proceedings shall be in accordance
with the meaning of the words and phrases in Canada, and performance of the
Parties is construed and governed in accordance with the laws of the Province of
New Brunswick, Canada, excepting its laws and rules relating to conflict of law.
Neither (a) the United Nations Convention on Contracts.for the International
Sale of Goods, (b) the 1974 Convention on the Limitation Period in Contracts for
the International Sale of Goods (hereinafter referred to as the”1974
Convention”), nor (c) the Protocol Amending the 1974 Convention done at Vienna,
Austria, on April 11, 1980, apply in any manner to the interpretation or
enforcement of this Agreement.

 

© Teledyne Technologies IncorporatedPage 11 of 21 Form D-1-Canada (No US Sales),
Revision 6-Sep-2016

 

 



19. Disputes and Arbitration

 

19.1 The Parties shall attempt to resolve any dispute, controversy, or claim
arising under or relating to this Agreement, including its interpretation,
perfo1mance, or termination. If the Parties are unable to resolve such dispute,
either Party may refer the dispute to arbitration. The arbitration shall be
conducted in English and in accordance with the ADRIC Arbitration Rules of the
ADR Institute of Canada, Inc., which shall administer the arbitration and act as
appointing authority. The arbitration, including the rendering of the decision
and/or award, shall take place in Fredericton, New Brunswick, Canada, and shall
be the exclusive forum for resolving the dispute, controversy, or claim. The
arbitrator shall make the final determination as to any discovery disputes
between the Parties. Examination of witnesses by the Parties and by the
arbitrator shall be permitted. A written transcript of the hearing shall be made
and furnished to the Parties. The cost of this transcript shall be borne equally
by the Parties. The award and/or decision of the arbitrator shall (a) state the
reasons upon which the award is based and (b) shall be final and binding upon
the Parties. The expense of the arbitration, including, but not limited to, the
award of attorneys’ fees to the prevailing Party, shall be paid as the
arbitrator determines. Both Parties waive their right to any appeal under any
system of law. The award shall be enforceable before any court of competent
jurisdiction upon the application to such court by either Party. The arbitrator
shall be instructed

that no award may be made of consequential, punitive or multiple damages.

 

19.2 Distributor consents to the operation of this Section and irrevocably
waives its sovereign immunity from all actions or proceedings in connection with
any arbitration or post-arbitral enforcement.

 

20. Relationship of the Parties

 

20.1 Manufacturer and Distributor are independent contractors. The relationship
between Manufacturer and Distributor is neither that of employer and employee
nor does this Agreement intend or deem to establish any partnership or joint
venture of any kind.

 

21. Modifications to Agreement

 

21.1 Except where Manufacturer has the unilateral right to make changes to this
Agreement as specified herein, no modification or change may be made to this
Agreement except by written instrument signed by duly authorised representatives
of Manufacturer and Distributor.

 

22. Notices

 

22.1 All notices givenunder this Agreement shall be in writing addressed to the
Parties at their respective addresses as set forth in Schedule C, Notices. All
notices, demands or other communications required or permitted to be given or
made shall be in writing and delivered personally or sent by prepaid mail,
facsimile, cable, email, or courier addressed to the intended recipient at its
address or at its electronic address. Regardless of the method of transmittal,
the sending Party is responsible for obtaining a return receipt for the notice,
demand, or communication.

 

22.2 Either Party may change its address or its facsimile number for purposes of
this Agreement by giving the other Party written notice of its new address.

 

23. Assignment

 

23.1 This Agreement may not be assigned, delegated, sublicensed, or transferred,
whether by operation of law or otherwise, by either Party, without the written
consent of the other Party, and any attempted assignment, delegation,
sublicense, or transfer without such written consent is void and of no effect,
provided, however, that consent is not required with respect to any assignment,
delegation, sublicense, or transfer of this Agreement or the rights of
Manufacturer to Teledyne Technologies Incorporated or any of its respective
subsidiaries or affiliates or to any purchaser of all, or substantially all, of
Manufacturer’s assets. This Agreement is binding upon, and inures to the benefit
of, the permitted successors and assigns of Manufacturer and Distributor.

 

© Teledyne Technologies IncorporatedPage 12 of 21 Form D-1-Canada (No US Sales),
Revision 6-Sep-2016

 

 

24. Waiver

 

24.1 None of the terms, conditions, or provisions of this Agreement shall be
waived by any act or knowledge on the part of either Party, except by an
instrument in writing signed by a duly authorised representative of the Party
entitled to the benefit of the term, condition, or provision. Further, the
waiver by either Party of any right hereunder or the failure to enforce at any
time any of the terms and conditions of this Agreement, or any rights with
respect thereto,is not a continuing waiver or a waiver of any other rights or of
any material breach or failure of perfonnance of the other Party.

 

25. Severability

 

25.1 If any tenn, condition, or provision of this Agreement is invalid,
ineffective, or unenforceable under present or future laws, then the remainder
of the terms, conditions, and provisions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired, or invalidated.

 

26. No Rights by Implication

 

26.1 This Agreement grants no rights or licenses with respect to Manufacturer’s
Products or Trademarks other than those rights or licenses expressly granted in
this Agreement.

 

27. Order of Precedence

 

27.l In the event of a conflict between the terms, conditions, and provisions of
this Agreement and the terms, conditions, and provisions of Manufacturer’s End
User License Agreement and/or Manufacturer’s Terms and Conditions of Sale, the
following order of precedence shall apply:

 

  (a) This Agreement;         (b) Manufacturer’s End User License Agreement; and
        (c) Manufacturer’ s Terms and Conditions of Sale.

 

28. Parties to Agreement

 

28.1 The Parties to this Agreement are Manufacturer and Distributor, and unless
expressly stated otherwise in this Agreement, no other persons, parties, or
entities have any rights or receive any benefits under it, including pursuant to
the Contracts (Rights of Third Parties) Act 1999, except where such rights are
expressly granted by Sections 6, 12, 13, 20 and 25, but this does not affect any
right or remedy of a third party which exists, or is available, apart from that
Act. Manufacturer is an independently functioning subsidia ry, affiliate, or
operational business unit of Teledyne Technologies Incorporated. The other
subsidiaries, affiliates, and business units of Teledyne Technologies
Incorporated are not parties to this Agreement, have no obligations or duties
under this Agreement, and are unrelated third parties for all purposes.

 

29. Schedules

 

29.1 All Schedules referred to herein are expressly made a part of this
Agreement.

 

30. Headings

 

30.1 The headings used in this Agreement are for reference purposes only and
shall not affect the meaning or interpretationthereof .

 

© Teledyne Technologies IncorporatedPage 13 of 21 Form D-1-Canada (No US Sales),
Revision 6-Sep-2016

 

 



31. Survival

 

31.1 Any Section or provision of this Agreement which contemplates performance
or observance subsequent to any termination or expiration of this Agreement, or
which by its nature should survive, shall survive any termination or expiration
of this Agreement and continue in full force and effect.

 

32. Counterparts

 

32.1 This Agreement may be executed in one or more counterparts, each of which
is an original, but all of which together constitute one and the same
instrument.

 

33. Entire Agreement

 

33.1 This Agreement supersedes and cancels any previous agreements or
understandings, whether oral, written, or implied, and sets forth the entire
agreement between Manufacturer and Distributor with respect to its subject
matter. In the event of any discrepancy between this Agreement and any order
solicited by Distributor, the terms of this Agreement shall govern.

 

(signature page follows)

 

© Teledyne Technologies IncorporatedPage 14 of 21 Form D-1-Canada (No US Sales),
Revision 6-Sep-2016

 

 



IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be executed
and delivered as of the date first written above.



 

[ex10-1_001.jpg]

 







© Teledyne Technologies IncorporatedPage 15 of 21 Form D-1-Canada (No US Sales),
Revision 6-Sep-2016

 

 



SCHEDULE A-

 



SCOPE OF SERVICES

 

1. Products

 

Distributor is hereby authorised to sell the following Manufacturer’ s Products
in the Territory pursuant to the terms of this Agreement:

 

  ● Teledyne CARIS, Inc. Commercial-off-the-shelf (COTS) Software Licenses. A
Software License includes all or any portion of the computer software produced
by Teledyne CARIS, Inc., associated codes, technology and hardware supporting
documentation and other related materials); and         ● Teledyne CARIS, Inc.
Subscription Program; and         ● Teledyne CARIS, Inc. Professional Services,
including but not limited to training and consultancy.         ● All software
license sales are subject to the terms and conditions of Manufacturer’s End User
License Agreement which can be found at www.teledynecaris.com/eula.

 

2. Distributor Limitations

 

Distributor is prohibited from selling any of Manufacturer’s Products not
specifically authorised above. Manufacturer reserves the right to sell the
aforementioned Products directly to Customers in the Territory.

 

Distributor is not authorized to provide training for Customers. Manufacturer
shall conduct all training for Customers. Training material shall only be
provided to Customers that have purchased authorized training.

 

Distributor is not authorized to provide technical support on the Products.
Manufacturer will provide support to Customers that have purchased a
Subscription Program. This includes Product updates.

 

In addition, Manufacturer may contact Customers directly to ensure satisfaction
with the Products.

 

Under no circumstances shall Distributor or any Customer duplicate or reproduce
the Product into any medium, nor shall Distributor or any Customer copy loan,
sell, or otherwise share Manufacturer’s intellectual property with any third
party.

 

3. Reports

 

Distributor shall keep Manufacturer informed as to competitive and economic
conditions within the Territory that may affect the marketing or sales
ofManufacturer’s Products. If requested by Manufacturer, Distributor shall
provide Manufacturer with timely written reports on relevant matters such as
Customer contacts, business trends, production planning of prospective Customers
in the Territory, market forecasts, details of sales indicating Customer names,
locations, part numbers, quantities, unit prices, trends and developments of
competitive products, competitive companies, new products and techniques, and
other information on developments within Distributor’s sales and marketing
network.

 

Such reports shall be furnished by Distributor at no cost to Manufacturer, and
shall become and remain the property of Manufacturer.

 

© Teledyne Technologies IncorporatedPage 16 of 21 Form D-1-Canada (No US Sales),
Revision 6-Sep-2016

 

 



Distributor shall keep full, clear and accurate records of the number of copies
of the Products provided to Customers or used by the Distributor internally, the
identity and location of each Customer to whom the Products are provided by the
Distributor and such other matters as the Manufacturer may reasonably request,
and shall provide such records to Manufacturer may request.

 

4. Covenant Not to Compete

 

Unless otherwise expressly agreed in writing by Manufacturer, Distributor,
during the Term of this Agreement, shall not, directly or indirectly design or
manufacture any products which compete or potentially compete with
Manufacturer’s Products covered by this Agreement.

 

Products with similar features and functions to those of Manufacturer’s Products
are considered to be competing products.

 

Distributor shall give priority to the sale of the Products over those in
competition with the Manufacturer. If Distributor cannot fulfill the
requirementsof a legallybinding Customer contract using the Products,
Distributor shall inform the Manufacturer in writing.

 

5. Distributor Training

 

Distributor must be trained and up-to-date on the Products to be sold by
Distributor. Distributor must be knowledgeable with respect to the functions,
capabilities, operation, performance, and use of Manufacturer’s Products.

 

For standard training course held at Manufacturer’s offices, the Manufacturer
will provide training to the Distributor’s personnel at no fee. Specialized
training tailored for the Distributor, or training attended by the Distributor
at other locations,will be provided at the regular training rates, to cover the
cost of the training personnel. In all cases, the Distributor is responsible for
travel and living expenses.

 

6. Product Changes

 

Manufacturer shall endeavour to keep Distributor informed regarding any changes
to the Products, and shall provide updates to new Product enhancements and
modifications.

 

7. Demonstration Products

 

Manufacturer may, at its sole discretion, require Distributor to purchase
certain Products for the purpose of providing demonstrations to Customers
(hereinafter referred to as the “Demonstration Products”). The Demonstration
Products, at the sole option and discretion of Manufacturer, may be purchased by
Distributor at specially discounted prices and/or on extended payment terms, or
provided to Distributor at no cost.

 

For the Term of this Agreement, Manufacturer shall provide the following
Demonstration Product to Distributor at no cost:

 

License #CK.9607012: Teledyne CARIS Software: BASE Editor, HIPS and SIPS
Professional, HPD Server, HPD Source Editor, HPD Product Editor, HPD Paper Chart
Editor, Paper Chart Composer and S- 57 Composer

 

Distributor shall use the latest available versionof this Demonstration Product
for marketing and sales demonstration purposes only. Distributoris able to
download software updates from the Manufacturer’s website during the term of
this agreement.

 

© Teledyne Technologies IncorporatedPage 17 of 21 Form D-1-Canada (No US Sales),
Revision 6-Sep-2016

 

 



Risk of loss or damage to Demonstration Products leased or loaned to Distributo
r by Manufacturer shall remain with Distributor while the Demonstration Products
are in the possession or custody of Distributor. Distributor shall ensure that
such Demonstration Products are insured against theft, damage, and loss and
properly cared for and maintained. Such Demonstration Products shall only be
shown to Customers in full working condition.

 

The sale of any Demonstration Products to Customers is subject to the prior
written consent of Manufacturer.

 

Upon the expiration or termination of this Agreement, Distributor shall promptly
return all Demonstration Products previously furnished by Manufacturer to
Distributor on a leased, loaned, or no-cost basis, without retaining copies.

 

Demonstration Products may not be retained by Distributor as settlement or
partial settlement of any claim by Distributor against Manufacturer or as an
offset against any payments due.

 

8. Sales Promotion Materials and Assistance

 

To the extent available, Manufacturer shall provide Distributor appropriate
quantities of Product catalogues, brochures, maintenance manuals, and other
descriptive literature (hereinafter referred to as “Sales Promotion Materials”)
subject to applicable export controls and authorisation. Unless otherwise
agreed, such Sales Promotion Materials shall be in the English language.
Distributor shall not, without the prior written authorization of the
Manufacturer, prepare, alter, use or distribute any Sales Promotion Materials
obtained from any other source other than Manufacturer for the purpose of
promoting the Products.

 

9. Product and Technical Documents

 

Unless expressly stated otherwise in this Agreement, all Product and technical
information provided by Manufacturer to Distributor and/or Customers, including,
but not limited to, technical manuals, maintenance manuals and documentation,
specifications, drawings, and software documentation, shall be in the English
language. Any translations into languages other than English shall be at
Distributor’s sole expense and shall be subject to the prior approval of
Manufacturer. Distributor shall be solely responsible for the accuracy of any
translations. Manufacturer may, at its sole discretion, require Distributor to
submit a certificate of translation accuracy prepared by a qualified
professional translation service. In the event Manufacturer becomes aware of any
material inaccuracies in the translation, Distributor shall make corrections as
directed by Manufacturer.

 

© Teledyne Technologies IncorporatedPage 18 of 21 Form D-1-Canada (No US Sales),
Revision 6-Sep-2016

 

 



SCHEDULER

 

PRICES AND PAYMENT TERMS

 



 

1. Prices



 

The prices to be charged by Manufacturer to Distributor for Products will follow
the Manufacturer’s list pnce.

 

Distributorwill receive a 30% discount off the list price for Software License
sales and 30% discount off the list price for Subscription Program sales made in
the Territory.

 

After the first year of this agreement the discount for the second year of this
Agreement can be revised and will be determined based on the net sales (i.e.
sales amounts after discounts) of the first year of this Agreement.

 

Net Sales in first year of this Agreement   Discount for Products in the second
year of this Agreement < $50, 000 USD   15% $50,000 - $150,000 USD   20%
$150,001 - $200,000 USD   25% > $200,001   30%

 

The discount will not be offered by Manufacturer to Distributor on the sales
made on Professional Services.

 

The discount will not be offered on Product sales made directly by Manufacturer
in the Territory.

 

Distributor shall provide Manufacturer with the contact names and addresses for
those Customers or third parties to whom the Distributor is proposing a sale.
Distributor will request a quotation from the Manufacturer for each sale
opportunity that the Distributor is pursuing. The Manufacturer’s quote will be
for the list price less the above mentioned discount. Distributor will not mark
up the price of the Products and services above the Manufacturer’s list price.

 

The Manufacturer may cancel any accepted orders or refuse or delay shipment of
any orders if the Distributor becomes delinquent in payment of its obligations
or fails to meet any credit, financia l or other obligation arising under this
Agreement. Refusal or cancellation of any order or the withholding of shipments
shall not constitute a termination or breach of this Agreement.

 

Manufacturer may, from time to time and in its sole discretion, change its price
lists.

 

2. Payment Terms

 

The terms of payment are net thirty (30) days from date of invoice, payable in
United States Dollars by wire transfer to the bank or account that Manufacturer
from time to time designates in writing (hereinafter referred to as the
“Manufacturer’s Account”). Amounts are considered to be paid as of the day on
which funds are received in Manufacturer’s Account. All amounts due to
Manufacturer but not paid by Distributor on the due date bear interest payable
in United States Dollars at a rate that is equal to the lesser of (i) one
percent (1%) per annum above the prime interest rate announced from time to time
by the financial institution which maintains Manufacturer’s Account, or (ii) the
maximum interest rate permitted under applicable law. Interest accrues on the
balance of unpaid amounts from the date on which portions of those amounts
become due until payment in full.

 

© Teledyne Technologies IncorporatedPage 19 of 21 Form D-1-Canada (No US Sales),
Revision 6-Sep-2016

 

 



All sums payable under this Agreement are exclusive of any value added tax
chargeable under the Value Added Tax Act 1994 and any similar replacement or
additional tax or other applicable sales tax, (hereinafter referred to as “VAT”)
which shall be added to the sum in question. A VAT invoice shall be provided
against any payment.

 

3. Offset

 

Manufacturer may offset any amounts due Distributor under this Agreement against
any amounts owed Manufacturer by Distributor at any time, including in the event
Distributor files or has filed against it an application in bankruptcy, a
receiver is appointed for Distributor, Distributor makes a general assignment
for the benefit of creditors, or Distributor discontinues its business
operations.

 

© Teledyne Technologies IncorporatedPage 20 of 21 Form D-1-Canada (No US Sales),
Revision 6-Sep-2016

 



 





SCHEDULE C

 

NOTICES

 

Notices and other communications shall be sent to the following addresses and
numbers of the Parties:

 

If to Distributor: e-Marine Co., Ltd.   #711, Daemyung Valeon, 127, Beobwon-ro,
Songpa-gu,   Seoul, 05836, Republic of Korea   Telephone: +82 (0)70 7204 9345  
Facsimile: +82 (0)2 2266 9666   Email: peter-kim@emarine.co.kr       If to
Manufacturer: Teledyne CAR.IS, Inc.   115 Waggoners Lane   Fredericton New
Brunswick E3B 2L4 Canada   Attention: Contracts and Compliance   Telephone:
1-506 -458-8533   Facsimile: l -506-459-3849   Email: caris-info@teledyne.com

 

Manufacturer Internet Website: www.teledynecaris.com Manufacturer Terms and
Conditions of Sale: www.teledynecaris.co m/terms-and-conditions/ With a copy to:
Teledyne Technologies Incorporated 1049 Camino Dos Rios   Thousand Oaks, CA
91360-2362   Attention: Vice President and Chief ComplianceOfficer   Telephone:
(805) 373-4168   Facsimile: (805) 373-4163



© Teledyne Technologies IncorporatedPage 21 of 21 Form D-1-Canada (No US Sales),
Revision 6-Sep-2016

 









